Name: 82/132/EEC: Commission Decision of 4 February 1982 concerning animal health conditions and veterinary certification for imports of fresh meat from Romania
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  EU finance;  tariff policy;  animal product
 Date Published: 1982-03-03

 Avis juridique important|31982D013282/132/EEC: Commission Decision of 4 February 1982 concerning animal health conditions and veterinary certification for imports of fresh meat from Romania Official Journal L 060 , 03/03/1982 P. 0016 - 0021 Finnish special edition: Chapter 3 Volume 14 P. 0226 Spanish special edition: Chapter 03 Volume 24 P. 0223 Swedish special edition: Chapter 3 Volume 14 P. 0226 Portuguese special edition Chapter 03 Volume 24 P. 0223 *****COMMISSION DECISION of 4 February 1982 concerning animal health conditions and veterinary certification for imports of fresh meat from Romania (82/132/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 81/476/EEC (2), and in particular Article 16 thereof, Whereas it is necessary to lay down health requirements for imports of fresh meat from Romania; Whereas, following a Community veterinary mission, it appears that the animal health situation in Romania compares favourably with that in most of the Community countries, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of Romania have confirmed that Romania has for at least 12 months been free from rinderpest, exotic and classical foot-and-mouth disease, African swine fever, classical swine fever, contagious porcine paralysis (Teschen disease) and swine vesicular disease and that no vaccinations have been carried out against those diseases during that time, with the exception of classical foot-and-mouth disease and classical swine fever; whereas animals vaccinated against foot-and-mouth disease and classical swine fever are present in Romania; Whereas the responsible veterinary authorities of Romania have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours, of the confirmation of the occurrence of any of the abovementioned diseases or an alteration in vaccination policy against them; Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the non-member country concerned; Whereas certain Member States, because of their particular animal health situations concerning foot-and-mouth disease and swine fever, benefit from special provisions in intra-Community trade and should therefore also be authorized to apply special provisions in respect of imports from third countries; whereas these provisions must be at least as strict as those which the same Member States apply in intra-Community trade; Whereas it will be necessary to re-examine this Decision with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease and swine fever within the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation of the following categories of fresh meat from Romania: (a) fresh meat of domestic animals of the bovine, porcine, ovine or caprine species, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany the consignment; (b) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment. 2. Member States shall not authorize the importation of categories of fresh meat from Romania other than those referred to in paragraph 1. Article 2 1. Until the adoption by the Council of rules concerning the control and eradication of foot-and-mouth disease within the Community, and while continuing to prohibit vaccination against foot-and-mouth disease, Ireland and the United Kingdom in respect of Northern Ireland may, in respect of fresh meat of bovine animals, swine, sheep and goats referred to under Article 1 (1) (a), retain their national animal health rules relating to protection against foot-and-mouth disease. 2. While remaining officially free from swine fever, Denmark, Ireland and the United Kingdom may, in respect of fresh meat of swine referred to under Article 1 (1) (a), retain their national animal health rules relating to protection against swine fever. Article 3 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 4 This Decision shall be re-examined with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease and swine fever within the Community. Articles 5 This Decision shall apply from 1 July 1982. Article 6 This Decision is addressed to the Member States. Done at Brussels, 4 February 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 186, 8. 7. 1981, p. 20. ANNEX A ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the bovine, porcine, ovine and caprine species intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Romania Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of Romania for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported to the approved (1) slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante mortem health inspection referred to in Chapter V of Annex B to Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - in the case of fresh meat from swine, animals which come from holdings in which there has been no outbreak of swine vesicular disease in the previous 30 days or of swine fever in the previous 40 days, and around which within a radius of 10 km there has been no case of these diseases for 30 days, - in the case of fresh meat from swine, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks; - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at , on (Signature of official veterinarian) Seal (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine, porcine, ovine and caprine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. (1) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Romania Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic solipeds Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Romania for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on (Signature of official veterinarian) Seal (1) Fresh meat means all parts fit for human consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.